EXHIBIT 10.9

THIRD AMENDMENT TO REVOLVING CREDIT NOTE

THIS AMENDMENT AGREEMENT is made as of the 9th day of January, 2012 among TNP
SRT SECURED HOLDINGS, LLC, a Delaware limited liability company, TNP SRT SAN
JACINTO, LLC, a Delaware limited liability company, TNP SRT CRAIG PROMENADE,
LLC, a Delaware limited liability company and TNP SRT MORNINGSIDE MARKETPLACE,
LLC, a Delaware limited liability company (individually and collectively,
jointly and severally the “Maker”), and KEYBANK NATIONAL ASSOCIATION, a national
banking association, having an address at 225 Franklin Street, 18th Floor,
Boston, Massachusetts 02110 (“Payee”).

W I T N E S S E T H    T H A T:

WHEREAS, the Maker has executed and delivered to the Payee a certain Revolving
Credit Note dated as of December 17, 2010 in the principal amount of
$35,000,000, as amended and as affected by various Joinder Agreements and Letter
Agreements executed in connection therewith pursuant to which some of the Makers
were added and removed as co-makers, which Note, Joinder Agreements and Letter
Agreements are hereby incorporated by reference herein and made a part hereof
(the “Note”);

WHEREAS, the parties hereto acknowledge that, as of January 23, 2012, the
principal amount of the Note was scheduled automatically to decrease to
$35,000,000;

WHEREAS, the parties hereto desire to amend the Note in the manner hereinafter
set forth;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

1. This Note is hereby amended to provide that the principal amount of the Note
remains at $43,000,000 or the aggregate unpaid principal amount outstanding
under the Note, whichever is less, but any amounts in excess of $35,000,000
shall be repaid by April 30, 2012.

2. All references to the Note in the Loan Documents shall be deemed to include
this amendment to the Note and any other amendments which may be executed.

3. Except as modified and amended hereby, the Note shall remain in full force
and effect and is in all other respects ratified and confirmed.

(Signatures on next page)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year indicated above.

 

PAYEE:     KEYBANK NATIONAL ASSOCIATION     By:  

/s/ Christopher T. Neil

      Christopher T. Neil       Senior Relationship Manager MAKER:     TNP SRT
SECURED HOLDINGS, LLC, a     Delaware limited liability company     By:   TNP
Strategic Retail Operating Partnership,       L.P., its sole member       By:  
TNP Strategic Retail Trust, Inc., its         general partner             By:  

/s/ James Wolford

               Print Name: James Wolford                Title: CFO    

TNP SRT SAN JACINTO, LLC, a Delaware

limited liability company

    By  

TNP SRT Secured Holdings, LLC, a

Delaware limited liability company, its Sole

Member

      By:  

TNP Strategic Retail Operating

Partnership, LP, a Delaware limited

partnership, its Sole Member

       

By:

 

TNP Strategic Retail Trust, Inc.,

a Maryland corporation, its

General Partner

            By:  

/s/ James Wolford

               Print Name: James Wolford                Title: CFO

 

[Third Amendment to Revolving Credit - Note]



--------------------------------------------------------------------------------

   

TNP SRT CRAIG PROMENADE, LLC, a

Delaware limited liability company

    By  

TNP SRT Secured Holdings, LLC, a

Delaware limited liability company, its Sole

Member

      By:  

TNP Strategic Retail Operating

Partnership, LP, a Delaware limited

partnership, its Sole Member

        By:  

TNP Strategic Retail Trust, Inc.,

a Maryland corporation, its

General Partner

            By:  

/s/ James Wolford

               Print Name: James Wolford                Title: CFO    

TNP SRT MORNINGSIDE MARKETPLACE,

LLC, a Delaware limited liability company

    By  

TNP SRT Secured Holdings, LLC, a

Delaware limited liability company, its Sole

Member

      By:  

TNP Strategic Retail Operating

Partnership, LP, a Delaware limited

partnership, its Sole Member

        By:  

TNP Strategic Retail Trust, Inc.,

a Maryland corporation, its

General Partner

            By:  

/s/ James Wolford

               Print Name: James Wolford                Title: CFO

 

[Third Amendment to Revolving Credit – Note]